Granting that the decision is contrary to the weight of authority, it is, nevertheless, but a re-affirmance of the rule enunciated in White v. Sohn, 65 W. Va. 409, 64 S.E. 442 (March 30, 1909), and Kaufman v. Mastin, 66 W. Va. 99, 66 S.E. 92, 25 L.R.A. (N.S.) 855 (November 2, 1909), which has remained unchanged by subsequent judicial ruling or legislative enactment for more than a quarter of a century. This rule, we believe, has been consistently followed in West Virginia.Arbenz v. *Page 33 Exley, Watkins  Co., 52 W. Va. 476, 44 S.E. 149, 151, 61 L.R.A. 957, involved an unsealed written lease for more than five years at a yearly rental payable monthly. In determining that the occupancy and payment of rent by the lessee thereunder constituted a tenancy from year to year, the court said: "The lease covenants for rent of '$700 per annum for each and every year commencing from and after the 1st day of April, 1896, payable in equal monthly installments.' This is a yearly rent, payable monthly, and does not make it a monthly tenancy, in face of another clause making the term begin first of January." In Whalen v. Manley, 68 W. Va. 328, 69 S.E. 843, 844, where the court was called upon to decide whether a holding over after the termination of a specified term of twelve months constituted a "renewal" of the lease, stated: "Reason as well as the weight of judicial authority justifies us in holding, as the circuit court did, that simply holding over after the expiration of a lease containing a mere covenant to renew, and paying rent according to the terms of the old lease, does not amount to an election to renew, but constitutes the tenant a tenant from month to month or year to year, depending on theterms of the lease as to rent or rental periods." Pythian Lodge
v. Smith, 94 W. Va. 718, 120 S.E. 895, 896, involved a written lease of a store room for five years (at a rental of fifty dollars per month payable in advance), granting the lessee "the preference in leasing at the end of this contract in case said room is for lease." It was decided that a holding over and payment of rent after the end of the five years constituted a tenancy from month to month. See Hans WattsRealty Co. v. Sales Co., 107 W. Va. 80, 147 S.E. 282, in which the pertinent West Virginia cases are considered. Allen v.Bartlett, 20 W. Va. 46, and Voss v. King, 38 W. Va. 607,18 S.E. 762, involving leases of farm lands at yearly rentals, are not in conflict with the doctrine of the principal case.
It is said in the dissenting note that Skaggs v. Elkus,45 Cal. 154, cited in White v. Sohn, "was discredited by the California court itself in the later case of Cowell v. *Page 34 Snyder, 15 Cal. App. 634." A comparison of the two cases reveals (1) that the latter was decided by an inferior court, and (2) that the facts are different. The first case involved a lease for "the lower story of the El Dorado building, in Sacramento, at a monthly rent of two hundred dollars, payable monthly in advance." The subsequent case involved a lease of land for farming purposes and the manufacture of lime at anannual rental of three hundred dollars.